Citation Nr: 1410971	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  03-37 051	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as a vision disorder of the left eye and changes in vision (to include as due to an undiagnosed illness).

2.  Entitlement to service connection for a right ankle disability, claimed as gouty arthritis.

3.  Entitlement to service connection for a left ankle disability, claimed as gouty arthritis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to October 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2005 and March 2006 rating decisions of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, the Veteran failed to report for a Travel Board hearing scheduled at his request.  In August 2012, the case was remanded for additional development.  In September 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Board has rephrased the issues as listed on the title page to better reflect the claims on appeal.

Although a final July 1995 rating decision denied service connection for an eye disability (specifically, loss of vision), the Veteran's present claim for service connection for an eye disability is a claim based on a different diagnosis (specifically, cataracts and changes in vision); therefore, the Board finds that the new and material evidence requirements of 38 U.S.C.A. § 5108 are not for application in the present case.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Veteran had also initiated appeals of denials of service connection for joint and muscle pain, fatigue, headaches, type II diabetes mellitus, and sleep apnea.  A February 2013 rating decision granted service connection for fibromyalgia (and joint and muscle pain, fatigue, and headaches were specifically included as signs and symptoms of such fibromyalgia), and a July 2013 rating decision granted service connection for type II diabetes mellitus and sleep apnea.  Consequently, those matters are not before the Board.

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]

The claim of service connection for a left ankle disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1.  An eye disability was not manifested in service, and the preponderance of the evidence is against a finding that any such disability is related to the Veteran's service.

2.  A right ankle disability was not manifested in service; right ankle arthritis was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that a right ankle disability is related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for an eye disability, claimed as a vision disorder of the left eye and changes in vision (to include as due to an undiagnosed illness), is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

2.  Service connection for a right ankle disability, claimed as gouty arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims of service connection for an eye disability and a right ankle disability prior to their initial adjudication.  A December 2004 letter (for the eye claim) and a December 2005 letter (right ankle claim) explained the evidence necessary to substantiate each claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed the Veteran of disability rating and effective date criteria.  A July 2013 supplemental statement of the case (SSOC) readjudicated the matters after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO afforded him pertinent VA examinations in March 1994 (eyes), January 2005 (general medical), September 2012 (arthritis), and October 2012 (eyes), and obtained an addendum VA medical opinion regarding the ankles in June 2013.  [No further medical opinion regarding the right ankle is necessary, because absent any competent evidence suggesting that the Veteran's right ankle disability may be associated with his service, a medical nexus opinion is not warranted, as even the low threshold standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).]  Furthermore, the Board obtained a VHA opinion regarding the eyes in December 2013.  All of the relevant development requested by the Board's August 2012 remand was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for an eye and a right ankle disabilities, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matters being decided is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event  in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Eye Disability

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117.

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).

The Veteran's STRs confirm that he served in the Southwest Asia Theater of operations during the Persian Gulf War.  A July 1978 STR noted that he had been elbowed in the left eye and was assessed with a contusion and slight abrasion of the left eye.  An April 1979 STR noted that he was struck with a closed fist to the chin and right eye, but did not note any findings regarding the eye.  A June 1989 STR noted his complaints of right eye irritation after swimming and rubbing his eyes briskly, and he was assessed with a scleral abrasion of the right eye.  His STRs do not note any other complaints, findings, diagnosis, or treatment of an eye disability.  On June 1993 eye examination at separation, he was assessed to have presbyopia, and it was noted that his ocular health was good.

On postservice VA eye examination in March 1994, the Veteran received diagnoses of presbyopia and a congenital cataract (which was noted to not affect him).  A September 1995 VA treatment record noted his need for glasses and his complaint of occasional burning inside the eyes, but that an ophthalmologist said there was no problem.  A July 2001 VA treatment record noted his complaints of decreasing vision in the right eye for many years, and he was assessed with astigmatism (right eye greater than left eye) and mild cortical cataract in each eye.  During the period of the current claim (filed in June 2004), VA treatment records (in Virtual VA) note that he uses eye drops to relieve dry eyes.  While the Veteran has been diagnosed with type II diabetes mellitus, none of his diabetic eye examinations have revealed diabetic retinopathy in either eye.

On VA eye examination in October 2012, the diagnosis was cataracts in both eyes, but with no decrease in visual acuity or other visual impairment.  The examiner noted that the eye examination was otherwise normal.  The examiner also noted that the Veteran had no documented diabetic retinopathy.  The Veteran reported that his vision was good in both eyes and that he only needed glasses to read.  The examiner opined that the claimed eye condition was less likely than not (less than 50 percent probability) incurred in or caused by service, because: (1) the Veteran stated that he did not have any eye conditions; (2) while he recalled a history of being hit in the side of the face while fighting in service, that was as close as any injury involving his eye; and (3) the current eye examination was normal.

A July 2013 VA treatment record (located in Virtual VA) documented left eye cataract surgery with lens implant for the Veteran.

In a December 2013 VHA opinion, a VA physician noted the pertinent STRs (including those in July 1978 and June 1989), and opined that "[t]here is no reason to relate the [current diagnosis of] cataracts with reduced vision to any service connected condition such as trauma or chemical exposure.  Cataracts are related to aging changes in most cases; however, significant trauma can cause certain types of cataracts which was not observed in this case.  Also, some people can be born with congenital cataracts or develop them due to diabetes, steroid[s,] or other conditions.  This patient's decreased vision is due to age related cataracts not connected to any service related condition."  (Emphasis in original).

The evidence shows that the Veteran has a current diagnosis of cataracts in both eyes (with the left eye postoperative as of July 2013).  While his STRs noted a contusion and slight abrasion of the left eye in July 1978, and a scleral abrasion of the right eye in June 1989, his STRs do not note any other complaints, findings, diagnosis, or treatment of an eye disability, and the June 1993 eye examination at separation noted only an assessment of presbyopia.  [The Board notes that a congenital condition such as refractive error of the eye is not a disease or injury within the meaning of applicable legislation for the payment of compensation benefits under 38 C.F.R. § 3.303(c).]  The first evidence of record documenting a diagnosis of a noncongenital eye disability is noted in a postservice July 2001 VA treatment record, when the Veteran mild cortical cataract in each eye was diagnosed; such diagnosis was nearly eight years after his discharge from service.

Furthermore, the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's current eye disability and his service, namely the opinions by the October 2012 VA eye examiner and the VA physician in December 2013, is against the Veteran's claim.  These opinions are by medical professionals (who are competent to provide such opinions), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support.  They are the most probative evidence in this matter.  The Veteran's own opinions regarding the etiology of his eye disability (relating such to service) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence.  Furthermore, the question of the etiology of eye disabilities is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Consequently, service connection for an eye disability on the basis that such became manifest in service and persisted since that time is not warranted.  See 38 C.F.R. §  3.303(b).

As an alternative, the Veteran presents the theory of entitlement that his eye symptoms may be manifestations of an undiagnosed illness or a chronic multisymptom illness as a result of his service in the Southwest Asia Theater of operations during the Persian Gulf War.  However, as documented in the evidence outlined above, the Veteran has a diagnosis of a specific disability (i.e., cataracts) in both eyes.  Consequently, service connection for an undiagnosed illness pursuant to 38 C.F.R. § 3.317 is not warranted.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for an eye disability.  Hence, the appeal in this matter must be denied.



Right Ankle Disability

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs do not note any complaints, findings, diagnosis, or treatment of a right ankle disability.

A postservice April 2000 VA treatment record notes the Veteran's complaints of ankle pain and swelling, with an assessment of possible gout.  A June 2001 VA treatment record notes the Veteran's complaints of right ankle and foot pain for the past three weeks; he reported that five weeks prior, he had stepped on a rock and lost balance, and developed swelling and pain two days later.  June 2001 VA x-rays of the right ankle revealed heel spurs, but no acute bony fracture or pathology was demonstrated.  On fee-basis VA general medical examination by QTC Medical Services in January 2005, it was noted that his right ankle range of motion was limited after repetitive use.  During the period of the current claim (filed in July 2005), VA treatment records (some located in Virtual VA) have documented his ongoing complaints of right ankle pain and treatment with gout medication and special shoes.  A July 2005 VA treatment record notes a diagnosis of arthritis in his ankles.  A December 2005 VA treatment record notes a diagnosis of gouty arthritis.  September 2006 VA x-rays of the right ankle were negative for osteoarthritis.

On September 2012 VA nondegenerative arthritis examination gout was diagnosed (with initial diagnosis noted in 2000).  Testing revealed that the Veteran's ankles were not affected by pain attributable to arthritis.  Contemporaneous x-rays of both ankles revealed minimal narrowing joint spaces.  The examiner noted that "[t]he majority of the Veteran's arthritis is degenerative in nature (osteoarthritis) and not inflammatory.  The Veteran's gout (inflammatory) is noted in the feet, bilaterally."  In a June 2013 addendum, the examiner noted that the Veteran does not currently have gouty arthritis in his ankles, but has it in his feet, and that such gouty arthritis (in the feet) is less likely as not related to his military service (because the Veteran separated from the service several years prior to the onset of his gout).

The evidence shows that the Veteran had gouty arthritis diagnosed in his right ankle during the period of the current claim, even though the September 2012 VA examination (with June 2013 addendum opinion) noted that the Veteran did not currently have gouty arthritis in his right ankle.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim, even if the disability subsequently resolves).  His STRs do not report any complaints, findings, diagnosis, or treatment of a right ankle disability.  The first evidence of record documenting a diagnosis of a right ankle disability is in a postservice April 2000 VA treatment record, when the Veteran complained of ankle pain and swelling and was assessed with possible gout; such diagnosis was made six and a half years after his discharge from service.  Consequently, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137 do not apply.

Furthermore, there is no competent evidence in the record to suggest that the Veteran's gouty arthritis of the right ankle (diagnosed during the period of the current claim) is related to his service.  The Veteran's own opinions regarding the etiology of his right ankle disability (relating such to his service) is not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence.  Furthermore, the question of the etiology of ankle disabilities is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Consequently, service connection for a right ankle disability on the basis that such became manifest in service and persisted since that time is not warranted.  See 38 C.F.R. §  3.303(b).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability.  Hence, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for an eye disability, claimed as a vision disorder of the left eye and changes in vision (to include as due to an undiagnosed illness), is denied.

The appeal seeking service connection for a right ankle disability, claimed as gouty arthritis, is denied.


REMAND

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA with regard to the claim for service connection for a left ankle disability.  A January 1979 STR noted that the Veteran had tripped and was assessed with a left ankle sprain.  A February 1979 STR noted his ongoing complaints of chronic left ankle pain.  An April 2000 VA treatment record notes the Veteran's complaints of ankle pain and swelling, with an assessment of possible gout.  During the period of the current claim (filed in July 2005), VA treatment records (some located in Virtual VA) have documented his ongoing complaints of left ankle pain and treatment with gout medication and special shoes.  A July 2005 VA treatment record noted a diagnosis of arthritis in his ankles.  A December 2005 VA treatment record noted a diagnosis of gouty arthritis.  September 2006 VA x-rays of the left ankle were negative for osteoarthritis.

On September 2012 VA nondegenerative arthritis examination, gout was diagnosed (with initial diagnosis noted in 2000).  Testing revealed that the Veteran's ankles were not affected by pain attributable to arthritis.  Contemporaneous x-rays of both ankles revealed minimal narrowing joint spaces.  The examiner noted that "[t]he majority of the Veteran's arthritis is degenerative in nature (osteoarthritis) and not inflammatory.  The Veteran's gout (inflammatory) is noted in the feet, bilaterally."  In a June 2013 addendum, the examiner noted that the Veteran does not currently have gouty arthritis in his ankles, but has it in his feet, and that such gouty arthritis (in the feet) is less likely as not related to his military service (because the Veteran separated from the service several years prior to the onset of his gout).

As the evidence shows that the Veteran had gouty arthritis in his left ankle diagnosed during the period of the current claim (despite the negative findings at the September 2012 VA examination), and in light of the fact that his STRs document treatment for a left ankle sprain in service, an addendum opinion regarding etiology is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims file to the examiner who conducted the September 2012 VA nondegenerative arthritis examination. The examiner must review the entire record (to include the claims file with this remand and any electronic record), and provide an opinion that responds to the following:  

Is it at least as likely as not (a 50% or better probability) that the Veteran's gouty arthritis of the left ankle [which was diagnosed during the period of the current claim] was incurred or aggravated during hiss active service?  The examiner must specifically consider and address the pertinent STRs (in January 1979 and February 1979), outlined above.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

If the examiner determines that further examination of the Veteran is necessary to provide any requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, a new examination should be conducted, and the examiner should provide the opinions sought.

2.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


